Citation Nr: 0417425	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  00-23 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955 and from September 1955 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that, in pertinent part, denied the above claim.

The veteran had been scheduled for a videoconference hearing 
before a Veterans Law Judge in June 2004, but he failed to 
appear as scheduled.


FINDING OF FACT

Cataract of the right eye resulted from an injury in service.  


CONCLUSION OF LAW

The veteran is entitled to service connection for cataract of 
the right eye.  38 U.S.C.A.  §§ 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, VA's 
duty to notify and assist has been met to the extent 
necessary to allow the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

In September 1985, the RO denied service connection for a 
right eye disorder, and the veteran did not appeal.  This 
decision is final.  In the rating decision on appeal, the RO 
denied this claim on the merits without addressing the issue 
of whether new and material evidence had been submitted to 
reopen the claim.  38 U.S.C.A. § 5108 (West 2002).  

Regardless, the Board finds that new and material evidence 
sufficient to reopen the claim has been submitted.  Since the 
1985 decision, new evidence was submitted, the 2002 VA 
examiner's opinion, indicating that in-service trauma may 
have minimally accelerated the development of a cataract in 
the veteran's right eye.  This evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156.  The Board's consideration as to the new and 
material issue is not prejudicial to the veteran, as the 
Board finds in the veteran's favor concerning reopening the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with military service or, 
if pre-existing such service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service medical records reflect that in August 1956, the 
veteran was in an motor vehicle accident wherein he sustained 
a laceration over the right eye.  Examination revealed 
moderate edema about the right eye with a superficial corneal 
hemorrhage of the right eye.  He was followed by the Eye 
Clinic for the hematoma of the cornea.  By September 1956, 
the corneal hematoma was said to have had completely subsided 
the veteran was relatively asymptomatic.

A chronological record of medical care dated in April 1957 
shows that the veteran sustained a contusion of the right eye 
after being assaulted and robbed.  He was said to have been 
hit in the face with beer bottles or fists.  Examination of 
the right eye revealed marked proptosis and considerable 
subconjunctival hematoma.  The diagnosis was contusion of the 
right eye.

The veteran's separation examination report dated in 
September 1957 shows that clinical evaluation revealed the 
eyes to be generally normal.  Visual acuity was measured to 
be 20/20 bilaterally.

Subsequent to service, a private medical record from J. H. 
Abrams, M.D., dated in May 1983 shows that the veteran had a 
history of a motor vehicle accident in 1956 and had a gradual 
decrease in visual acuity.  The impression was cataract of 
the right eye greater than the left, questionably traumatic.

A letter from J. P. Beale, Jr., M.D., dated in March 1985 
shows that the veteran had been diagnosed as having trauma 
cataract on both eyes in September 1984.  It was noted that 
he had also had Planned Extracapsular Cataract Extraction 
with Implantation of Intraocular Lens Surgery and had 
undergone periodic follow-up visits.

A letter from the offices of S.A. Silverstein, M.D., dated in 
March 1985 shows that the veteran had been followed since 
1975.  His right eye demonstrated a traumatic cataract which 
had remained unchanged until surgery was performed in 1984.

A letter from Dr. Beale, dated in September 1985 shows that 
the veteran had a mature cataract in the right eye and an 
incipient to immature cataract in the left eye.  The veteran 
reported having been told by a Navy doctor that the vision in 
the right eye was decreased due to an optic nerve scar.  (A 
history of trauma to the right eye was noted.)  In referring 
to the veteran's service medical records, Dr. Beale indicated 
that the August 1956 diagnosis of superficial corneal 
hemorrhage was probably inaccurate, since such a diagnosis 
was exceedingly rare.  If present, it could relate to a 
severe blow to the eye.  A trauma to this eye was also 
suggested in April 1957 by the diagnosis of a contusion.  The 
examiner, in considering the history provided by the veteran, 
concluded that although making no specific effort to identify 
the cataract as traumatic, there was no question that the 
cataract in the right eye was far more advanced than that of 
the left.

VA outpatient treatment records dated from September 1999 to 
February 2000 show that the veteran had history of right eye 
trauma during service.

A VA examination report dated in May 2002 shows that the 
veteran reported decreased vision in the right eye.  
Significant history included some scarring of the right eye 
from a motor vehicle accident in the 1950s.  The veteran had 
also undergone bilateral cataract extractions in 1984 with 
the placement of an anterior chamber intraocular lens on the 
right.  The impression was corneal edema, right eye, possibly 
secondary to the anterior chamber intraocular lens that was 
placed in the right eye in 1984.  This was said to cause 
significant edema and reduction in central vision.  The 
diagnosis also included status post cataract extraction of 
both eyes.

An addendum to the May 2002 VA examination report dated in 
November 2002, shows that the examiner considered the two 
traumatic episodes the veteran incurred during his period of 
active service.  The examiner added that 27 years later, at 
the age of 55, the veteran was diagnosed with cataracts of 
both eyes, somewhat asymmetric, with the right eye being more 
significant than the left.  At the time of eventual bilateral 
cataract extraction, the private physician could not 
determine whether they were traumatic in nature, but did note 
that there was some asymmetric presentation with the right 
cataract than the left.  The examiner indicated that since 
the veteran had developed cataracts of both eyes, this would 
indicate that the etiology was not solely traumatic in 
origin, hence his trauma involved only the right side.  Based 
on these findings, it was reasonable to presume that the 
veteran was developing cataracts of both eyes at a relatively 
early age and that the history of trauma some 27 years prior 
to his operations may have minimally accelerated the 
development of the cataract in his right eye.

Private outpatient treatment records dated from March 1993 to 
June 2003 show that the veteran received intermittent 
treatment status post bilateral cataract removal.

The Board finds that the evidence is in equipoise as to 
whether the veteran's right eye cataract was caused by his 
in-service injury to the right eye.  Drs. Abrams, Beale and 
Silverstein have suggested that the right eye cataract is 
traumatic in nature.  Whereas, the VA doctor in 2002 provided 
an opinion that it was not solely traumatic in origin, and 
the in-service trauma may have only minimally accelerated the 
development of the veteran's right eye cataract.  

Although it has not been demonstrated that the veteran's 
right eye disability was manifested during service, based 
upon the opinions of the examiners, the evidence is at least 
in equipoise that the right eye disorder was caused by the 
in-service eye injuries, and the benefit of the doubt rule is 
for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Thus, entitlement to service connection for cataract of the 
right eye is granted.  





ORDER

Entitlement to service connection for a right eye disorder, 
diagnosed as cataract, is granted.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



